Citation Nr: 1506510	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to accrued benefits in excess of $13,006.25 for reimbursement of final expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran has active duty service from November 1947 to October 1951.  He died in April 2009, and his surviving spouse (hereinafter the "payee") died in December 2010.  The appellant in this case is their daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the appellant's claim has been transferred to the RO in New York, New York.


FINDINGS OF FACT

1. The payee, now deceased, is the Veteran's surviving spouse, and was entitled to a total of $28,431 in VA benefits.

2. The payee died in December 2010, prior to payment of VA benefits due.

3. $13,006.25 have been paid to date as reimbursement of final expenses, leaving a balance of $15,424.75 in accrued benefits remaining unpaid.

4. The appellant is the daughter of the Veteran and the payee, is over the age of 23 years, and is not shown to have been permanently incapable of self-support before reaching the age of 18 years.

5. Confirmed final expenses, to include a daily home health nurse, were paid from an account held jointly by the payee and appellant.

6. Other expenses, to include renovations to the payee's condominium, bedding and self-payment to the appellant are not final expenses and may not be reimbursed from the remaining accrued benefits.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $13,006.25 have not been met.  38 U.S.C.A. §§ 101, 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA does not apply to claims that turn on statutory interpretation, such as the appellant's claim for accrued benefits.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In any event, the appellant has been advised as how to substantiate her claim for accrued benefits and has been given ample opportunity to participate in the process of her claim.

Analysis

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).

The definition of the term "child," means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a) , 3.1000(d)(2).

Review of the record shows that, subsequent to the Veteran's death, the payee filed a claim for dependency and indemnity compensation (DIC) and special monthly pension based upon the need for aid and attendance of another person, which was subsequently granted.  However, the funds due the payee were withheld pending a determination of her competency to handle funds.  Before the competency determination was rendered by the Agency of Original Jurisdiction, the payee died.  Subsequently, within one year of the payee's death, the appellant filed a claim for accrued benefits based upon the payee's claim for DIC/special monthly pension based upon the need for aid and attendance.

The appellant is the daughter of the payee; however, she is over the age of 23 and has not been deemed permanently incapable of self-support.  Therefore, the appellant cannot qualify as a "child" for VA purposes who may be awarded accrued benefits.  Accordingly, she does not have legal standing to recover the entirety of the accrued benefits that she asserts were due to the payee at the time of her death.  38 U.S.C.A. §§ 101(4), 5121; 38 C.F.R. §§ 3.57(a), 3.1000.

However, accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).

The record reflects that VA reimbursed the appellant for expenses relating to burial and other expenses to the appellant in the amount of $13,006.25, as reflected in the June 2011 decision on appeal and December 2012 statement of the case.  The appellant asserts entitlement to additional reimbursement for final expenses in excess of this amount.

Specifically, the appellant asserts she paid Mrs. C.F. a total of $11,360 for private aide services.  See, e.g., January 2013 statement from C.F. with accompanying "bill."  The appellant asserts she paid for these expenses in cash, and has submitted bank account information and a check registry in support of this assertion.  The Board recognizes that private aide services would constitute final expenses for the care of the payee.  However, even assuming arguendo that these reported expenses are accurate, the evidence submitted by the appellant shows that these cash payments were made from an account held jointly by the payee and appellant.  See, e.g., "Essential Checking" statement dated March 5, 2011, thru March 11, 2011.  In fact, in an accompanying statement, the appellant noted that "[o]ur account...shows ATM withdrawals paid to [C.F.], Aide in cash."  Therefore, even though private aide services would be considered as final expenses, the record indicates these services were paid from the payee's own account.  As such, the appellant may not receive reimbursement for final expenses paid by the payee herself. 

The appellant also seeks reimbursement for costs associated with her family relocating to care for the payee, including adding a bedroom to the payee's condominium for the appellant's son, and the purchase of a sleeper sofa and bedding for the living room.  Even though the appellant may believe these expenses were necessary to allow her to care for her mother, they are not directly related to the payee's care nor has the appellant submitted evidence to indicate such expenses were medically necessary.  As such, these expenses may not be considered "last expenses" under applicable regulations and, therefore, reimbursement is not warranted.

The Board is sympathetic to the appellant and greatly appreciates the Veteran's honorable service to his country.  Even though the appellant quit her job and moved her family to care for her mother during her final illness, unfortunately, the Board has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As described above, there is no legal basis for an award of this claim, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant has no legal basis to claim entitlement to accrued benefits beyond the $13,006.25 already paid.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.







ORDER

Entitlement to accrued benefits in excess of $13,006.25 is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


